Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered January 14, 1997, convicting him of burglary in the third degree (two counts), criminal mischief in the third degree (two counts), petit larceny (two counts), possession of burglar’s tools, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly denied his motion to sever his trial from the codefen*631dant’s. The motion was untimely (see, CPL 255.10 [1] [g]; 255.20 [2]; People v Philip, 205 AD2d 714), and the defendant did not demonstrate “good cause” for the untimeliness (CPL 255.20 [3]). In any event, the defendant failed to show that the core of each defense was in irreconcilable conflict with the other and that there was a significant danger that the conflict alone would lead the jury to infer the defendant’s guilt (see, People v Mahboubian, 74 NY2d 174, 183-184; People v Seshadri, 249 AD2d 336).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Thompson, Krausman and Luciano, JJ., concur.